Citation Nr: 1738308	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-31 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse



ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the RO in Houston, Texas, which denied service connection for a lumbar spine disability.

In March 2016, the Veteran and spouse testified at a Board Videoconference hearing in Houston, Texas, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file. 

Since issuance of the Statement of the Case (SOC) in August 2014, additional evidence has been received by the Board.  The Veteran's substantive appeal via VA Form 9 was received after February 2, 2013 (received by VA in August 2014); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction, which has not been requested in this case.  38 U.S.C.A. § 7105(e) (West 2014).  As such, the Board may consider this evidence in the first instance.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

A motion to advance this appeal on the Board's docket has been received in August 2017.  The undersigned Veterans Law Judge is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with degenerative arthritis of the lumbar spine, spinal stenosis, and retrolisthesis, status post lumbar laminectomy (lumbar spine disability).

2.	The Veteran sustained an injury to the lumbar spine during military service.

3.	Symptoms of the lumbar spine disability have been continuous since service.

4.	The Veteran is currently diagnosed with bilateral lower extremity radiculopathy.

5.	The Veteran's bilateral lower extremity radiculopathy is etiologically related to the service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

2.	Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral lower extremity radiculopathy, as secondary to the service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision grants service connection for a lumbar spine disability and bilateral lower extremity radiculopathy, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Legal Authority 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with degenerative arthritis which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeal for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Lumbar Spine Disability

The Veteran generally contends that a current lumbar spine disability is the result of military service.  Specifically, in a November 2011 claim, the Veteran reports sustaining a lumbar spine injury from a motor vehicle accident during service, which resulted in the current lumbar spine disability.

At the outset, the Board finds that the Veteran has a current lumbar spine disability.  A March 2014 VA examination report reflects diagnoses of degenerative arthritis in the lumbar spine, spinal stenosis, and retrolisthesis, status post lumbar laminectomy.

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced an in-service lumbar spine injury.  A May 1965 service treatment record reflects the Veteran was a passenger in a carry-all truck when it was involved in a motor vehicle accident and rolled over.  The May 1965 service treatment record shows the Veteran sustained lacerations to the head, which required several sutures, but does not specifically note any back injuries.  

On the question of back injury in service, throughout the course of this appeal and to various health care professionals, the Veteran has consistently reported the onset of back pain following the in-service motor vehicle accident, which pain is subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A December 2011 VA treatment record reflects the Veteran complained of chronic lower back pain with radiation into the right leg, which symptoms began following a motor vehicle accident in service, and have progressed ever since.  In a November 2013 Notice of Disagreement and a March 2014 statement, the Veteran asserted that back problems began following the in-service motor vehicle accident.  Additionally, during the March 2016 Board hearing, the Veteran testified to having soreness in the back and legs immediately following the vehicle accident in service, that back pain persisted for the remainder of active service, and that back pain had gotten progressively worse throughout the years since service separation.  The Board finds the Veteran's account of back pain to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Based on the above, the Board finds that the Veteran has credibly reported lower back symptoms in service because the statements are internally consistent and consistent with the other evidence of record.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran had continuous symptoms of lower back pain since service separation in October 1966.  Although the Veteran was not specifically diagnosed with a lumbar spine disability during active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates in-service symptoms of back pain and the Veteran has consistently reported continued back pain since service separation.  During the March 2016 Board hearing, the Veteran testified to seeking various forms of conservative treatment for back pain following service separation prior to undergoing back surgery.  The Veteran testified that treatment of back pain began with over the counter pain medication, then treatment of the back pain included acupuncture, epidural injections, chiropractic care, shock treatments, use of an inversion machine, and eventually resulted in back surgery.  The Veteran also testified that he did not sustain any back injuries following service separation.

The Veteran's spouse also presented testimony during the March 2016 Board hearing.  The Veteran's spouse testified to observing the Veteran's back problems from the time they met in 1982, and that the back problems had been getting progressively worse throughout the years despite the Veteran's efforts seeking a variety of treatments.

An October 1999 private treatment record reflects the Veteran underwent a decompressive lumbar laminectomy.  The October 1999 private treatment record also notes the Veteran's history of lumbar back problems with bilateral lower extremity pain and weakness that had not been relieved with conservative treatment, such that surgical intervention was now being sought.  A March 2004 private treatment record also notes the Veteran's approximately 12-year history of back pain and radiation.

Further, a January 2016 VA treatment record reflects notes from a telephone call regarding the Veteran's upcoming lumbar spine surgery.  The January 2016 VA treatment record shows the VA surgeon conveyed the opinion that the in-service motor vehicle accident may be a significant contributing factor to the Veteran's current poor state of spinal health.

A July 2016 VA treatment record shows the Veteran was seen for complaints of back pain and leg weakness.  The July 2016 VA provider noted the Veteran's history of remote back injury from a rollover motor vehicle accident in service, and long standing history of insidious onset and persistent and worsening lower back pain and left leg weakness.  Upon examination of the Veteran, the July 2016 VA provider found absent deep tendon reflexes and root distribution sensory deficit, consistent with a diagnosis of lumbar polyradiculopathy, predominately affecting the L4 and L5 roots, likely related to the Veteran's in-service back injury.

The unfavorable evidence of record includes the March 2014 VA examination report, wherein the VA examiner rendered diagnoses of degenerative arthritis in the lumbar spine, spinal stenosis, and retrolisthesis, status post lumbar laminectomy.  The March 2014 VA examination report reflects the Veteran's involvement in a motor vehicle accident during service in 1965.  The Veteran reported developing radicular lower back pain with numbness and weakness in the left leg following the accident.  The March 2014 VA examination report notes these neurosurgical problems were addressed with back surgery in 1999, 2004, and again in 2012.  Upon conclusion of the March 2014 VA examination, the VA examiner opined that the Veteran's lumbar spine disability is less likely than not related to the in-service motor vehicle accident because the Veteran did not seek medical attention for back problems until over 30 years after the accident occurred, and there was no evidence of chronic or ongoing medical problems associated with military service; however, the March 2014 VA examination report also contains the VA examiner's remarks that the in-service rollover motor vehicle accident was sufficient for later development of radicular back symptoms.  

Based on the foregoing, the Board finds that the March 2014 VA examiner's opinion is of no probative value as it is premised upon an incomplete medical history and inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  The March 2014 VA examiner's rationale was premised on the assumption that the Veteran did not seek any medical treatment for back pain following the in-service motor vehicle accident that occured in 1965, until undergoing the first back surgery in 1999.  As discussed above, the October 1999 private treatment record shows the Veteran sought conservative treatment for back problems prior to seeking surgical intervention.  Additionally, the March 2014 VA examiner acknowledged that the in-service vehicle accident was sufficient for later development of radicular back symptoms, but nonetheless opined that the current lumbar spine disability is not related to the accident based upon the lack of medical evidence demonstrating continuous back problems following service separation; however, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) (the "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Most importantly, the March 2014 VA examiner did not explain why the current lumbar spine disability is not related to the in-service vehicle accident despite acknowledging that the accident was sufficient to result in later development of radicular back symptoms.

The evidence of record is sufficient to show "continuous" lumbar spine symptoms since service separation to meet the requirements of chronic disease presumptive service connection under 38 C.F.R. § 3.303(b).  The VA and private treatment records discussed above, along with the Veteran's previous lay statements and the Veteran's and spouse's testimony during the March 2016 Board hearing of back pain beginning in service and continuing to the present, are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of back pain since service separation that was later diagnosed as a lumbar spine disability.  Although the March 2014 VA examiner opined that the lumbar spine disability is not related to service, the Board finds that this opinion is of no probative value as discussed above, and is outweighed by the other lay and medical evidence of record establishing continuous symptoms since service separation.

Based on the foregoing, the Board finds that the Veteran's reports of lower back symptomatology since service separation, in the context of the demonstrated in-service lumbar spine injury, lay statements and testimony, VA and private treatment records, and current diagnosis, are sufficient to place in equipoise the question of whether the current lumbar spine disability was incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that presumptive service connection for a lumbar spine disability is warranted under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Service Connection for Bilateral Lower Extremity Radiculopathy

The contention liberally construed for the Veteran is that the current bilateral lower extremity radiculopathy is associated with service-connected lumbar spine disability.

The evidence of record demonstrates that the Veteran is currently diagnosed with bilateral lower extremity radiculopathy.  An October 2004 private treatment record reflects a recent electromyogram (EMG) and nerve conduction velocity (NCV) test confirmed lumbar polyradiculopathy in the bilateral lower extremities.  The Board's instant decision grants service connection for a lumbar spine disability.

The Board finds that the evidence demonstrates that the current bilateral lower extremity radiculopathy is etiologically related to the service-connected lumbar spine disability.  The October 1999 private treatment record reflects the Veteran underwent back surgery following a history of lower back problems with bilateral lower extremity pain and weakness.  A September 2004 private treatment record notes severe low back pain and EMG findings that were consistent with bilateral L5, and possibly bilateral S1 radiculopathies with an element of mechanical low back pain.  The above October 2004 private treatment record reflects a recent EMG/NCV test confirmed lumbar polyradiculopathy in the bilateral lower extremities.  The March 2014 VA examination report contains a positive finding of moderate radiculopathy in the left lower extremity involving the femoral and sciatic nerves.  A February 2016 VA treatment record notes the Veteran's history of radiating back pain and leg weakness and that test results from a recent EMG/NCV were indicative of a severe axonal motor sensory polyneuropathy in the bilateral lower extremities with evidence of an active right lower lumbosacral polyradiculopathy.

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence of record establishes a current diagnosis of bilateral lower extremity radiculopathy, and the evidence of record is at least in equipoise as to whether the bilateral lower extremity radiculopathy is etiologically related to the Veteran's lumbar spine disability; therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for the bilateral lower extremity radiculopathy, as secondary to the service-connected lumbar spine disability, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for bilateral lower extremity radiculopathy, as secondary to the service-connected lumbar spine disability, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


